Exhibit 10.1
$75,000,000
Insulet Corporation
5.375% Convertible Senior Notes Due 2013
Registration Rights Agreement
June 16, 2008                    
J.P. Morgan Securities Inc.
277 Park Avenue
New York, New York 10172
Merrill Lynch & Co.,
Merrill Lynch, Pierce, Fenner & Smith Incorporated
4 World Financial Center
New York, New York 10080
Ladies and Gentlemen:
     Insulet Corporation, a Delaware corporation (the “Company”), proposes to
issue and sell to J.P. Morgan Securities Inc. and Merrill Lynch, Pierce, Fenner
& Smith Incorporated (the “Initial Purchasers”), pursuant to the purchase
agreement dated June 10, 2008, between the Company and the Initial Purchasers
(the “Purchase Agreement”), $75,000,000 aggregate principal amount of its 5.375%
Convertible Senior Notes due 2013 (the “Firm Notes”), and at the election of the
Initial Purchasers, up to an additional $10,000,000 aggregate principal amount
of the Company’s 5.375% Convertible Senior Notes due 2013 solely to cover
over-allotments (the “Additional Notes” and, together with the Firm Notes, the
“Notes”), in each case, upon the terms and subject to the conditions set forth
in the Purchase Agreement.
     As an inducement to the Initial Purchasers to enter into the Purchase
Agreement and in satisfaction of a condition to the obligations of the Initial
Purchasers thereunder, the Company agrees with the Initial Purchasers, for the
benefit of the Holders (as defined below), as follows:
     1. Certain Definitions.
     Capitalized terms used but not defined herein shall have the meanings given
to such terms in the Purchase Agreement. For purposes of this Registration
Rights Agreement, the following terms shall have the following meanings:
     (a) “Additional Notes” has the meaning specified in the first paragraph of
this Agreement.

 



--------------------------------------------------------------------------------



 



     (b) “Additional Interest” has the meaning assigned thereto in Section 2(d).
     (c) “Additional Interest Payment Date” has the meaning assigned thereto in
Section 2(d)(v).
     (d) “Affiliate” has the meaning set forth in Rule 405 under the Securities
Act, except as otherwise expressly provided herein.
     (e) “Agreement” means this Registration Rights Agreement, as the same may
be amended from time to time pursuant to the terms hereof.
     (f) “Automatic Shelf Registration Statement” has the meaning set forth in
Rule 405 under the Securities Act.
     (g) “Business Day” means any day that is not a Saturday, Sunday or other
day on which commercial banks in New York City are authorized or required by law
to remain closed.
     (h) “Commission” means the Securities and Exchange Commission, or any other
federal agency at the time administering the Exchange Act or the Securities Act,
whichever is the relevant statute for the particular purpose.
     (i) “Company” has the meaning assigned thereto in the first paragraph of
this Agreement.
     (j) “Deferral Notice” has the meaning assigned thereto in Section 3(b).
     (k) “Deferral Period” has the meaning assigned thereto in Section 3(b).
     (l) “Effective Period” has the meaning assigned thereto in Section 2(a).
     (m) “Exchange Act” means the Securities Exchange Act of 1934, as amended,
and the rules and regulations promulgated thereunder.
     (n) “FINRA” means the Financial Industry Regulatory Authority, Inc.
     (o) “Holder” means each holder, from time to time, of Registrable
Securities (including the Initial Purchasers).
     (p) “Indemnified Holder” has the meaning assigned thereto in Section 6(a).
     (q) “Indenture” means the Indenture dated as of June 16, 2008 between the
Company and the Trustee, pursuant to which the Notes are being issued.
     (r) “Initial Purchasers” has the meaning assigned thereto in the first
paragraph of this Agreement.

-2-



--------------------------------------------------------------------------------



 



     (s) “Last Reported Sale Price” has the meaning assigned to it in the
Indenture.
     (t) “Material Event” has the meaning assigned thereto in Section 3(a)(iv).
     (u) “Majority Holders” means, on any date, the holders of the majority in
aggregate amount of the Registrable Securites; provided that such aggregate
amount, with respect to Notes that are Registrable Securities will be based on
the aggregate principal amount of Notes that are Registrable Securities, and
with respect to Shares that are Registrable Securities, will be based on the
average of the Last Reported Sale Prices of the Company’s Common Stock for each
of five consecutive trading days ending on a date chosen by the Company in a
reasonable manner to effect the intent of this Agreement multiplied by the
number of such Shares that are Registrable Securities; provided further that
whenever the consent or approval of the Majority Holders is required hereunder,
any Registrable Securities owned directly or indirectly by the Company or any
Affiliate shall not be counted in determining whether such consent or approval
was given by the Majority Holders; provided further that if the Company shall
issue any additional Securities under the Indenture prior to the effectiveness
of any Shelf Registration Statement, such additional Securities, to the extent
they are Registrable Securities,and the Securities to be issued on June 16,
2008, to the extent they are Registrable Securities, shall be treated together
as one class for purposes of determining whether the consent or approval of the
Majority Holders has been obtained.
     (v) “Notice and Questionnaire” means a written notice delivered to the
Company containing substantially the information called for by the Form of
Selling Securityholder Notice and Questionnaire attached as Annex A to the
Offering Memorandum.
     (w) “Notice Holder” means, on any date, any Holder that has delivered a
properly completed Notice and Questionnaire to the Company on or prior to such
date.
     (x) “Notes” has the meaning assigned thereto in the first paragraph of this
Agreement.
     (y) “Offering Memorandum” means the Final Offering Memorandum dated
June 10, 2008 relating to the offer and sale of the Notes.
     (z) “Person” means a corporation, limited liability company, association,
partnership, organization, business, individual, government or political
subdivision thereof or governmental agency.
     (aa) “Prospectus” means the prospectus included in any Shelf Registration
Statement (including, without limitation, a prospectus that discloses
information previously omitted from a prospectus filed as part of an effective
registration statement in reliance upon Rule 430A, 430B or 430C under the
Securities Act), as amended or supplemented by any amendment or prospectus
supplement, including post-effective

-3-



--------------------------------------------------------------------------------



 



amendments, and all materials incorporated by reference or explicitly deemed to
be incorporated by reference in such Prospectus.
     (bb) “Purchase Agreement” has the meaning assigned thereto in the first
paragraph of this Agreement.
     (cc) “Registrable Securities” means the Securities; provided, however, that
such Securities shall not be Registrable Securities if as of the applicable date
of determination (i) such Securities have ceased to be outstanding; (ii) in the
circumstances contemplated by Section 2(a), a registration statement registering
such Securities under the Securities Act has been declared or becomes effective
and such Securities have been sold or otherwise transferred or disposed of by
the Holder thereof pursuant to such effective registration statement; or
(iii) such Securities are eligible to be sold to the public by the Holder
thereof without restriction pursuant to Rule 144.
     (dd) “Registration Default” has the meaning assigned thereto in
Section 2(d).
     (ee) “Registration Expenses” has the meaning assigned thereto in Section 5.
     (ff) “Rule 144,” “Rule 144A,” “Rule 405,” “Rule 415” and “Rule 433” mean,
in each case, such rule as promulgated under the Securities Act.
     (gg) “Securities” means the Notes and the Shares.
     (hh) “Securities Act” means the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.
     (ii) “Shares” means the shares of common stock of the Company, par value
$0.001 per share (the “Common Stock”), into which the Notes are convertible or
that have been issued upon any conversion of Notes into common stock of the
Company.
     (jj) “Shelf Inspectors” has the meaning assigned thereto in
Section 3(a)(vii).
     (kk) “Shelf Registration Statement” means the shelf registration statement
referred to in Section 2(a), as amended or supplemented by any amendment or
supplement, including post-effective amendments and any additional information
contained in a form of prospectus or prospectus supplement that is deemed
retroactively to be a part of the Shelf Registration Statement pursuant to
Rules 430A, 430B or 430C, and all materials incorporated by reference or
explicitly deemed to be incorporated by reference in such Shelf Registration
Statement, which may be an Automatic Shelf Registration Statement.
     (ll) “Special Counsel” shall have the meaning assigned thereto in
Section 5.
     (mm) “Trust Indenture Act” means the Trust Indenture Act of 1939, as
amended, or any successor thereto, and the rules, regulations and forms
promulgated thereunder, all as the same shall be amended from time to time.

-4-



--------------------------------------------------------------------------------



 



     (nn) “Trustee” shall have the meaning assigned such term in the Indenture.
     Unless the context otherwise requires, any reference herein to a “Section”
or “clause” refers to a Section or clause, as the case may be, of this
Agreement, and the words “herein,” “hereof” and “hereunder” and other words of
similar import refer to this Agreement as a whole and not to any particular
Section or other subdivision. Unless the context otherwise requires, any
reference to a statute, rule or regulation refers to the same (including any
successor statute, rule or regulation thereto) as it may be amended from time to
time.
     2. Registration Under the Securities Act.
     (a) The Company agrees that if:
     (i) on the six-month anniversary of the last date of original issuance of
the Notes any Registrable Securities are held by any Person other than the
Company, an Affiliate of the Company or an Initial Purchaser;
     (ii) at any time after the six-month anniversary of the last date of
original issuance of the Notes the conditions set forth in paragraph (c)(1) of
Rule 144 are not satisfied with respect to the Securities; or
     (iii) an Initial Purchaser or an Affiliate that holds Registrable
Securities requests;
the Company shall file an Automatic Shelf Registration Statement, if the Company
is eligible to do so and has not already done so (provided such previously filed
Automatic Shelf Registration Statement covers all Holders of Registrable
Securities determined as of the date such subsequent obligation arose), and, if
the Company is not eligible for an Automatic Shelf Registration Statement, then
in lieu of the foregoing the Company shall file a Shelf Registration Statement
for the registration of, and the sale on a continuous or delayed basis by the
Holders of, all of the Registrable Securities pursuant to Rule 415 or any
similar rule that may be adopted by the Commission, and use its commercially
reasonable efforts to cause the Shelf Registration Statement to become or be
declared effective under the Securities Act, (x) on the day that is six months
after the last date of original issuance of the Notes, in the case of clause
(i) above, (y) as soon as practicable in the case of clause (ii) above and
(z) by the 30th day after the date of receipt of notice requesting registration
from an Initial Purchaser or an Affiliate that has delivered a properly
completed Notice and Questionnaire to the Company on or prior to such date, but
not before the six-month anniversary of the last date of original issuance of
the Notes, in the case of clause (iii). It being understood that if there are no
Registrable Securities entitled to be included in the Shelf Registration
Statement at such time that the Company shall have no obligation to file such
Shelf Registration Statement at such time.
     The Company agrees to use its commercially reasonable efforts to keep such
Shelf Registration Statement continuously effective, subject to Section 3(b),
until the earliest of (x) one year from the last date of original issuance of
the Notes; (y) the date by

-5-



--------------------------------------------------------------------------------



 



which all Registrable Securities have been sold pursuant to such Shelf
Registration Statement; and (z) such date as each of the Registrable Securities
covered by the Shelf Registration Statement ceases to be a Registrable Security
(the “Effective Period”).
     (b) The Company further agrees that it shall cause the Shelf Registration
Statement, the related Prospectus and any amendment or supplement thereto, as of
the effective date of the Shelf Registration Statement, as of the time of sale
of any Securities under such Shelf Registration Statement, and as of the date of
any such amendment or supplement, (i) to comply in all material respects with
the applicable requirements of the Securities Act and (ii) not to contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary in order to make the statements therein (in the
case of the Prospectus, in the light of the circumstances under which they were
made) not misleading, and the Company agrees to furnish to the Holders such
number of copies as such Holders may reasonably request of any supplement or
amendment prior to its being used or promptly following its filing with the
Commission; provided, however, that the Company shall have no obligation to
deliver to Holders copies of any amendment consisting exclusively of an Exchange
Act report or other Exchange Act filing otherwise publicly available on the
Commission’s Edgar database. If the Shelf Registration Statement, as amended or
supplemented from time to time, ceases to be effective for any reason at any
time during the Effective Period (other than because all Registrable Securities
registered thereunder shall have been sold pursuant thereto or shall have
otherwise ceased to be Registrable Securities), the Company shall use its
commercially reasonable efforts to obtain the prompt withdrawal of any order
suspending the effectiveness thereof.
     (c) Each Holder agrees that if such Holder wishes to sell Registrable
Securities pursuant to the Shelf Registration Statement and related Prospectus,
it will do so only in accordance with this Section 2(c), Section 3(c) and
Section 4. From and after the date the Shelf Registration Statement is initially
effective and until the tenth (10th) Business Day prior to the expiration of the
Effective Period, the Company shall, as promptly as is reasonably practicable
after the date a Notice and Questionnaire is delivered by a Notice Holder, and
in any event within (x) ten (10) Business Days after the date such Notice and
Questionnaire is received by the Company, (y) if a Notice and Questionnaire is
so received during a Deferral Period, ten (10) Business Days after the
expiration of such Deferral Period or (z) if a Notice and Questionnaire is
received prior to a Deferral Period, but a Deferral Period occurs prior to ten
(10) Business Days after such receipt, ten (10) Business Days after the
expiration of such Deferral Period,
     (i) if required by applicable law, file with the Commission a
post-effective amendment to the Shelf Registration Statement or prepare and, if
required by applicable law, file a supplement to the related Prospectus or a
supplement or amendment to any document incorporated therein by reference or
file any other required document so that the Holder delivering such Notice and
Questionnaire is named as a selling security holder in the Shelf Registration
Statement and the related Prospectus in such a manner as to permit such Holder
to deliver such Prospectus to purchasers of the Registrable Securities in
accordance with applicable law and, if the Company shall file a post-

-6-



--------------------------------------------------------------------------------



 



effective amendment to the Shelf Registration Statement and such amendment is
not automatically effective, use its commercially reasonable efforts to cause
such post-effective amendment to be declared or to otherwise become effective
under the Securities Act as promptly as is reasonably practicable;
     (ii) provide such Holder with as many copies of any documents filed
pursuant to Section 2(c)(i) as such Holder may reasonably request in connection
with the Securities covered by such Holder’s Notice and Questionnaire; and
     (iii) notify such Holder as promptly as reasonably practicable after the
effectiveness under the Securities Act of any post-effective amendment filed
pursuant to Section 2(c)(i);
provided that if such Notice and Questionnaire is delivered during a Deferral
Period, the Company shall so inform the Holder delivering such Notice and
Questionnaire and shall take the actions set forth in this Section 2(c) above
upon expiration of the Deferral Period in accordance with Section 3(b).
Notwithstanding anything contained herein to the contrary, the Company shall be
under no obligation to name any Holder that is not a Notice Holder as a selling
securityholder in any Shelf Registration Statement or related Prospectus or
prospectus supplement; provided, however, that any Holder that becomes a Notice
Holder pursuant to the provisions of this Section 2(c) (whether or not such
Holder was a Notice Holder at the time the Shelf Registration Statement was
declared or otherwise became effective) shall be named as a selling
securityholder in the Shelf Registration Statement or related Prospectus in
accordance with the requirements of this Section 2(c).
     (d) If any of the following events (any such event a “Registration
Default”) shall occur, then additional interest (the “Additional Interest”)
shall become payable by the Company to Holders in respect of the Notes as
follows:
     (i) if on the day that is six months after the last date of original
issuance of the Notes, Registrable Securities are held by any Person other than
an Affiliate of the Company, the Company or an Initial Purchaser and the Shelf
Registration Statement has not been filed with and declared effective by the
Commission by such date (other than pursuant to Section 3(b) hereof), and the
Company does not file and have declared effective a Shelf Registration Statement
within five (5) Business Days, then, commencing on the day following the
Registration Default, Additional Interest shall accrue on the principal amount
of the outstanding Notes that are Registrable Securities at a rate of 0.25% per
annum for the first 90-day period following the Registration Default, and
thereafter at a rate of 0.50% per annum;
     (ii) at any time after the six-month anniversary of the last date of
original issuance of the Notes the conditions set forth in paragraph (c)(1) of
Rule 144 are not satisfied with respect to the Securities and the Shelf
Registration Statement has not been filed with and declared effective by the
Commission at or prior to the later of (x) the six month anniversary of the last
date of original issuance of the Notes and (y) the time

-7-



--------------------------------------------------------------------------------



 



that such conditions cease to be satisfied (other than pursuant to Section 3(b)
hereof), and the Company does not file and have declared effective a Shelf
Registration Statement within five (5) Business Days, then, commencing on such
later date, Additional Interest shall accrue on the principal amount of the
outstanding Notes that are Registrable Securities at a rate of 0.25% per annum
for the first 90-day period following the Registration Default, and thereafter
at a rate of 0.50% per annum;
     (iii) if the Shelf Registration Statement has become or been declared
effective but such Shelf Registration Statement ceases to be effective or the
prospectus contained therein ceases to be usable in connection with the resales
of Registrable Securities at any time during the Effective Period (other than
pursuant to Section 3(b) hereof), and the Company does not cure the Registration
Default within five (5) Business Days by a post-effective amendment or a report
filed pursuant to the Exchange Act, then, commencing on the day such Shelf
Registration Statement ceases to be effective, Additional Interest shall accrue
on the principal amount of the outstanding Notes that are Registrable Securities
at a rate of 0.25% per annum for the first 90-day period following such date on
which the Shelf Registration Statement ceases to be effective, and thereafter at
a rate of 0.50% per annum;
     (iv) if the aggregate duration of Deferral Periods in any period exceeds
the number of days permitted in respect of such period pursuant to Section 3(b)
hereof, then, commencing on the day the aggregate duration of Deferral Periods
in any period exceeds the number of days permitted in respect of such period,
Additional Interest shall accrue on the principal amount of the outstanding
Notes that are Registrable Securities at a rate of 0.25% per annum for the first
90-day period following the Registration Default, and thereafter at a rate of
0.50% per annum;
     (v) by the one year anniversary of the last date of issuance of the Notes,
the Company has failed to (x) exchange the beneficial interests in the
Restricted Global Note (as defined in the Indenture) for beneficial interests in
the Unrestricted Global Note (as defined in the Indenture) in accordance with
Section 2.06(c) or Section 2.12 of the Indenture or otherwise or (y) exchange
the certificates representing the Shares that contain the legends described in
Section 2.06(d) of the Indenture for certificates representing the Shares that
do not contain such legends in accordance with Section 2.06(c) of the Indenture,
Additional Interest shall accrue on the principal amount of the outstanding
Notes at a rate of 0.25% per annum for the first 90-day period following the
Registration Default, and thereafter at a rate of 0.50% per annum;
provided, however, that the Additional Interest rate on the Notes shall not
exceed in the aggregate 0.50% per annum and shall not be payable under more than
one clause above for any given period of time, except that if Additional
Interest would be payable under more than one clause above, but at a rate of
0.25% per annum under one clause and at a rate of 0.5% per annum under the
other, then the Additional Interest rate shall be the higher rate of 0.5% per
annum; provided further, however, that Additional Interest on the Notes that are
Registrable Securities as a result of clauses (i) through (iv) above, shall
cease to accrue upon the earlier of (x) the one-year anniversary of the last
date of original

-8-



--------------------------------------------------------------------------------



 



issuance of the Notes and (y)(1) the filing and effectiveness of the Shelf
Registration Statement (in the case of clauses (i) and (ii) above), (2) the
effectiveness of the Shelf Registration Statement which had ceased to remain
effective (in the case of clause (iii) above), (3) the termination of the
Deferral Period that caused the limit on the aggregate duration of Deferral
Periods in a period set forth in Section 3(b) to be exceeded (in the case of
clause (iv) above), (4) the date the Notes cease to be Registrable Securities or
(5) the date the Notes cease to be outstanding (as determined in accordance with
the terms of the Indenture). Additional Interest on the Notes as a result of
clause (v) above shall cease to accrue upon the earlier of (1) the exchange of
the beneficial interests in the Restricted Global Note (as defined in the
Indenture) for beneficial interests in the Unrestricted Global Note (as defined
in the Indenture) in accordance with Section 2.06(c) and Section 2.12 of the
Indenture or otherwise and (y) the exchange of the certificates representing the
Shares that contain the legends described in Section 2.06(d) of the Indenture
for certificates representing the Shares that do not contain such legends in
accordance with Section 2.06(c) of the Indenture and (2) the date the Notes
cease to be outstanding (as determined in accordance with the terms of the
Indenture).
     Additional Interest on the Notes, if any, will be payable in arrears in
cash on December 15 and June 15 of each year (the “Additional Interest Payment
Date”) to holders of record of outstanding Notes that are Registrable Securities
at the close of business on December 1 or June 1 (whether or not a Business
Day), as the case may be, immediately preceding the relevant Additional Interest
Payment Date; provided that (x) any accrued and unpaid Additional Interest with
respect to any Notes or portion thereof submitted for conversion shall be paid
in the manner and to the extent provided for the payment of interest in
Section 15.02(h) of the Indenture and (y) that any accrued and unpaid Additional
Interest with respect to any Notes or portion thereof submitted for repurchase
on a Fundamental Change Repurchase Date (as defined in the Indenture), and not
withdrawn in compliance with Section 16.02 of the Indenture, shall be paid in
the manner provided for the payment of interest in Section 16.01(a) of the
Indenture. Following the cure of all Registration Defaults requiring the payment
of Additional Interest to the Holders of Notes that are Registrable Securities
pursuant to this Section 2(d), the accrual of Additional Interest will cease
(without in any way limiting the effect of any subsequent Registration Default
requiring the payment of Additional Interest). Additional Interest on the Notes,
if any, will accrue beginning on the date provided for in clauses 2(d)(i)
through (v) above, as applicable, to, but excluding, the date on which all
Registration Defaults have been cured. If a Holder converts some or all of the
Notes into Shares, such Holder will not be entitled to receive Additional
Interest on such Shares.
     The Company shall notify the Trustee as promptly as reasonably practicable
upon the happening of each and every Registration Default. The Trustee shall be
entitled, on behalf of Holders, to seek any available remedy for the enforcement
of this Agreement, including for the payment of any Additional Interest if any
becomes due. Notwithstanding the foregoing, the parties agree that the sole
monetary damages payable for a violation of the terms of this Agreement with
respect to which additional monetary amounts are expressly provided shall be as
set forth in this Section 2(d). Nothing shall

-9-



--------------------------------------------------------------------------------



 



preclude a Notice Holder or Holder from pursuing or obtaining specific
performance or other equitable relief with respect to this Agreement.
     3. Registration Procedures.
     The following provisions shall apply to the Shelf Registration Statement
filed pursuant to Section 2:
     (a) The Company shall:
     (i) notify the Holders of Registrable Securities at least 10 (ten) Business
Days before filing any Shelf Registration Statement pursuant to Section 2 of the
Company’s intent to file such Shelf Registration Statement and seeking a
determination from such Holder as to whether such Holder elects to have its
Registrable Securities included in such Shelf Registration Statement;
     (ii) before filing any Shelf Registration Statement or Prospectus or any
amendments or supplements thereto with the Commission, furnish to each Initial
Purchaser copies of all such documents proposed to be filed and use its
commercially reasonable efforts to reflect in each such document when so filed
with the Commission such comments as such Initial Purchasers reasonably shall
propose within three (3) Business Days of the delivery of such copies to the
Initial Purchasers; provided, however, that the Company shall be permitted to
file prospectus supplements or post-effective amendments to reflect additional
selling securityholders without prior review of the Initial Purchasers;
     (iii) use its commercially reasonable efforts to prepare and file with the
Commission such amendments and post-effective amendments to the Shelf
Registration Statement and file with the Commission any other required document
as may be necessary to keep such Shelf Registration Statement continuously
effective until the expiration of the Effective Period; cause the related
Prospectus to be supplemented by any required prospectus supplement, and as so
supplemented to be filed pursuant to Rule 424 (or any similar provisions then in
force) under the Securities Act; and comply with the provisions of the
Securities Act applicable to it with respect to the disposition of all
Securities covered by such Shelf Registration Statement during the Effective
Period in accordance with the intended methods of disposition by the sellers
thereof set forth in such Shelf Registration Statement as so amended or such
Prospectus as so supplemented;
     (iv) as promptly as reasonably practicable, notify the Notice Holders
(A) when such Shelf Registration Statement or the Prospectus included therein or
any amendment or supplement to the Prospectus or post-effective amendment has
been filed with the Commission, and, with respect to such Shelf Registration
Statement or any post-effective amendment that is not an Automatic Shelf
Registration Statement, when the same is declared or has become effective,
provided, that the availability of such Shelf Registration Statement or any
Prospectus or post-effective amendment on the Commission’s EDGAR database shall
be considered notice for the purpose of this

-10-



--------------------------------------------------------------------------------



 



Section 3(a)(iv), (B) of any request (but not the nature or details regarding
such request), following the effectiveness of the Shelf Registration Statement,
by the Commission or any other federal or state governmental authority for
amendments or supplements to the Shelf Registration Statement or related
Prospectus (other than any such request relating to a review of the Company’s
Exchange Act filings), (C) of the issuance by the Commission of any stop order
suspending the effectiveness of such Shelf Registration Statement or the
initiation or written threat of any proceedings for that purpose, (D) of the
receipt by the Company of any notification with respect to the suspension of the
qualification of the Registrable Securities for sale in any jurisdiction or the
initiation or written threat of any proceeding for such purpose, (E) of the
occurrence of any event or the existence of any fact (but not the nature of or
details concerning such event or fact) (a “Material Event”) as a result of which
any Shelf Registration Statement shall contain any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein not misleading, or any Prospectus
shall contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading; provided, however, that no notice by the Company shall be required
pursuant to this clause (E) in the event that the Company either promptly files
a prospectus supplement, amendment to the Shelf Registration Statement to update
the Prospectus or a Form 8-K or other appropriate Exchange Act report that is
incorporated by reference into the Shelf Registration Statement, which, in
either case, contains the requisite information with respect to such Material
Event that results in such Shelf Registration Statement or Prospectus, as the
case may be, no longer containing any untrue statement of material fact or
omitting to state a material fact required to be stated therein or necessary to
make the statements contained therein (in the case of the Prospectus, in light
of the circumstances under which they were made) not misleading, (F) of the
determination by the Company that a post-effective amendment to the Shelf
Registration Statement (other than for the purpose of naming a Notice Holder as
a selling securityholder therein) will be filed with the Commission, which
notice may, at the discretion of the Company (or as required pursuant to
Section 3(b)), state that it constitutes a Deferral Notice, in which event the
provisions of Section 3(b) shall apply or (G) at any time when a Prospectus is
required (or but for the exemption contained in Rule 172 would be required) to
be delivered under the Securities Act, that the Shelf Registration Statement,
Prospectus, Prospectus amendment or supplement or post-effective amendment does
not conform in all material respects to the applicable requirements of the
Securities Act and the rules and regulations of the Commission thereunder;
     (v) prior to any public offering of the Registrable Securities pursuant to
the Shelf Registration Statement, use its commercially reasonable efforts to
register or qualify, or cooperate with the Notice Holders included therein and
their respective counsel in connection with the registration or qualification of
Securities for offer and sale under the securities or blue sky laws of such
jurisdictions within the United States as any such Notice Holders reasonably
request in writing and do any and all other acts or things reasonably necessary
or advisable to enable the offer and sale in such jurisdictions of the
Securities covered by the Shelf Registration Statement; prior to any public
offering of the

-11-



--------------------------------------------------------------------------------



 



Registrable Securities pursuant to the Shelf Registration Statement, use its
commercially reasonable efforts to keep each such registration or qualification
(or exemption therefrom) effective during the Effective Period in connection
with such Notice Holder’s offer and sale of Registrable Securities pursuant to
such registration or qualification (or exemption therefrom) and use its
commercially reasonable efforts to provide for the disposition in such
jurisdictions of such Registrable Securities in the manner set forth in the
Shelf Registration Statement and the related Prospectus; provided that for
purposes of this Section 3(a)(v), the Company will not be required to qualify
generally to do business in any jurisdiction where it is not then so qualified
or to take any action which would subject it to general service of process or to
taxation in any such jurisdiction where it is not then so subject;
     (vi) use its commercially reasonable efforts to lift any suspension of the
qualification of any of the Registrable Securities for sale in any jurisdiction
in which they have been qualified for sale, in each case at the earliest
practicable date;
     (vii) upon reasonable written notice, and only in connection with a
disposition of Securities under the Shelf Registration Statement, for a
reasonable period prior to the filing of the Shelf Registration Statement, and
throughout the Effective Period (but not during a Deferral Period), (i) make
reasonably available for inspection by a representative of, and Special Counsel
acting for, the Majority Holders and any underwriter (and its counsel)
participating in any disposition of Securities pursuant to such Shelf
Registration Statement (collectively, the “Shelf Inspectors”), all relevant and
material financial and other records and pertinent corporate documents of the
Company and its subsidiaries and (ii) use commercially reasonable efforts to
have its officers, employees, accountants and counsel make available all
relevant material information reasonably requested by such representative,
Special Counsel or any such underwriter in connection with such Shelf
Registration Statement, in each case as is reasonable and customary for similar
“due diligence” examinations of issuers of similar size and business of the
Company; provided, however, that such persons shall first agree with the Company
that any information that is reasonably designated by the Company as
confidential at the time of delivery shall be kept confidential by such persons
and shall be used solely for the purposes of exercising rights under this
Agreement and satisfying “due diligence” obligations under the Securities Act
and such person shall not engage in trading any securities of the Company until
such material non-public information becomes properly publicly available, unless
(w) disclosure of such information is required by court or administrative order
or is necessary to respond to inquiries of regulatory authorities,
(x) disclosure of such information is required by law, including any disclosure
requirements pursuant to federal securities laws in connection with the filing
of any Shelf Registration Statement or the use of any Prospectus or prospectus
supplement referred to in this Agreement upon a customary opinion of counsel for
such persons delivered and reasonably satisfactory to the Company, (y) such
information becomes generally available to the public other than as a result of
a disclosure or failure to safeguard by any such person, or (z) such information
becomes available to any such person from a source (other than the Company, its
Affiliates, officers, employees, accountants, agents and counsel) and such
source is not bound by a confidentiality agreement; provided, further,

-12-



--------------------------------------------------------------------------------



 



that with respect to any Special Counsel engaged by the Majority Holders, the
foregoing inspection and information gathering shall be coordinated by one
counsel designated by the Majority Holders;
     (viii) if requested by the Majority Holders, their Special Counsel or the
managing underwriters (if any) in connection with an underwritten offering of
the Registrable Securities pursuant to the Shelf Registration Statement, use its
commercially reasonable efforts to cause (i) its counsel to deliver an opinion
relating to the Shelf Registration Statement and the Securities in a customary
form, (ii) its officers to execute and deliver all customary documents and
certificates reasonably requested by the Majority Holders, their Special Counsel
or the managing underwriters (if any) and (iii) its registered independent
public accounting firm to provide a comfort letter or letters relating to the
Shelf Registration Statement in a reasonable and customary form, subject to
receipt of appropriate documentation as contemplated, and only if permitted, by
Statement of Auditing Standards No. 72 or any successor statement thereto,
covering matters of the type customarily covered in comfort letters in
connection with secondary underwritten offerings; provided, that in no event
shall the Company be required to furnish such opinions, documents or comfort
letters pursuant to the provisions of this Section in more than three
underwritten offerings.
     (ix) if reasonably requested in writing by any Initial Purchaser or any
Notice Holder as a result of the “due diligence” examination referred to in
Section 3(a)(vii) above, promptly incorporate in a prospectus supplement or
post-effective amendment to the Shelf Registration Statement such information as
such Initial Purchaser or such Notice Holder shall, on the basis of a written
opinion of Special Counsel, determine to be required to be included therein by
applicable law and make any required filings of such prospectus supplement or
such post-effective amendment; provided, that the Company shall not be required
to take any actions under this Section 3(a)(ix) that are not, in the reasonable
opinion of counsel for the Company, in compliance with applicable law; provided,
further, that the Company shall have no liability for Additional Interest under
this Agreement if it reasonably objects to making such additional filing and if
such additional filing would otherwise cause the Company to pay Additional
Interest.
     (x) as promptly as practicable furnish to each Notice Holder and the
Initial Purchasers, upon their request and without charge, at least one
(1) conformed copy of the Shelf Registration Statement and any amendments
thereto, including financial statements but excluding schedules, all documents
incorporated or deemed to be incorporated therein by reference and all exhibits;
provided, however, that the Company shall have no obligation to deliver to
Notice Holders or the Initial Purchasers a copy of any amendment publicly
available on the Company’s website or in the Commission’s EDGAR database;
     (xi) during the Effective Period, deliver to each Notice Holder in
connection with any sale of Registrable Securities pursuant to the Shelf
Registration Statement, upon their request and without charge, as many copies of
the Prospectus relating to such Registrable Securities (including each
preliminary prospectus) and any amendment or supplement thereto as such Notice
Holder may reasonably request; and the

-13-



--------------------------------------------------------------------------------



 



Company hereby consents (except during such periods that a Deferral Notice is
outstanding and has not been revoked) to the use of such Prospectus or each
amendment or supplement thereto by each Notice Holder in connection with any
offering and sale of the Registrable Securities covered by such Prospectus or
any amendment or supplement thereto in the manner set forth therein and subject
to applicable law; and
     (xii) during the Effective Period, cooperate with the Notice Holders to
facilitate the timely preparation and delivery of certificates representing
Securities to be sold pursuant to the Shelf Registration Statement free of any
restrictive legends, unless required by applicable law, and in such
denominations as permitted by the Indenture and registered in such names as the
Holders thereof may request in writing at least two (2) Business Days prior to
sales of Securities pursuant to such Shelf Registration Statement; provided,
that nothing herein shall require the Company to deliver certificated Securities
to any beneficial holder of Securities, except as required by the Indenture;
provided further however, such Notice Holders shall pay any such tax that is due
because such Notice Holder requests any shares of Common Stock to be issued in a
name other than the holder’s name as provided for in Sections 2.06(a) and
15.02(e) of the Indenture.
     (b) Upon (A) the issuance by the Commission of a stop order suspending the
effectiveness of the Shelf Registration Statement or the initiation of
proceedings with respect to the Shelf Registration Statement under Section 8(d)
or 8(e) of the Securities Act, (B) the occurrence of any event or the existence
of any Material Event as a result of which the Shelf Registration Statement
shall contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein not misleading, or any Prospectus shall contain any untrue statement of
a material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading, or (C) the occurrence or existence
of any corporate development or business reason that, in the sole discretion of
the Company, makes it appropriate to suspend the availability of the Shelf
Registration Statement and the related Prospectus, including, without
limitation, the acquisition of assets, pending corporate developments, public
filings with Commission and similar events, the Company will (i) in the case of
clause (B) above, subject to the second sentence of this provision, use its
commercially reasonable efforts to prepare and file an amendment to such Shelf
Registration Statement or a supplement to the related Prospectus or any document
incorporated therein by reference or file any other required document that would
be incorporated by reference into such Shelf Registration Statement and
Prospectus so that (1) such Shelf Registration Statement does not contain any
untrue statement of a material fact or omit to state any material fact required
to be stated therein or necessary to make the statements therein not misleading,
and (2) such Prospectus does not contain any untrue statement of a material fact
or omit to state any material fact required to be stated therein or necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading, as thereafter delivered or made available to the
purchasers of the Registrable Securities being sold thereunder, and, in the case
of a post-effective amendment to the Shelf Registration Statement, subject to
the second sentence of this provision, use its commercially reasonable efforts
to cause it to be

-14-



--------------------------------------------------------------------------------



 



declared effective or otherwise become effective and (ii) give notice to the
Notice Holders that the availability of the Shelf Registration Statement is
suspended (a “Deferral Notice”). The Company will use its commercially
reasonable efforts to ensure that the use of the Prospectus may be resumed
(x) in the case of clause (A) above, as promptly as reasonably practicable,
(y) in the case of clause (B) above, as soon as, in the sole judgment of the
Company, public disclosure of such Material Event would not be prejudicial to or
contrary to the interests of the Company or, if necessary to avoid unreasonable
burden or expense, as soon as practicable thereafter and (z) in the case of
clause (C) above, as soon as, in the sole discretion of the Company, such
suspension is no longer appropriate; provided that the period during which the
availability of the Shelf Registration Statement and any Prospectus is suspended
(the “Deferral Period”), without the Company incurring any obligation to pay
Additional Interest pursuant to Section 2(d), shall not exceed forty-five
(45) days in the aggregate in any ninety (90) day period or an aggregate of
ninety (90) days in any 12-month period.
     (c) Each Holder agrees that upon receipt of any Deferral Notice from the
Company, such Holder shall forthwith discontinue (and cause any placement or
sales agent or underwriters acting on their behalf to discontinue) the
disposition of Registrable Securities pursuant to the Shelf Registration
Statement until such Holder (i) shall have received copies of such amended or
supplemented Prospectus and, if so directed by the Company, such Holder shall
deliver to the Company (at the Company’s expense) all copies, other than
permanent file copies, then in such Holder’s possession of the Prospectus
covering such Registrable Securities at the time of receipt of such notice or
(ii) shall have received notice from the Company that the disposition of
Registrable Securities pursuant to the Shelf Registration may continue. Each
Holder shall keep confidential any communication received by it from the Company
regarding the suspension of the use of the Prospectus, except as required by
applicable law.
     (d) The Company may require each Holder as to which any registration
pursuant to Section 2(a) is being effected to furnish to the Company such
information regarding such Holder and such Holder’s intended method of
distribution of such Registrable Securities as the Company may from time to time
reasonably request in writing, but only to the extent such information is
required to comply with the Securities Act.
     (e) The Company shall provide a CUSIP number for all Registrable Securities
covered by the Shelf Registration Statement not later than the effective date of
such Shelf Registration Statement and provide the Trustee and the transfer agent
for the Shares with printed certificates for the Registrable Securities that are
in a form eligible for deposit with The Depository Trust Company.
     (f) The Company shall use commercially reasonable efforts to provide such
information as is required for any filings required to be made with FINRA.
     (g) Until the expiration of the Effective Period, the Company will not
resell, and will use its commercially reasonable efforts to prevent its
“affiliates” (as defined in

-15-



--------------------------------------------------------------------------------



 



Rule 144) from reselling, any of the Securities that have been reacquired by any
of them except pursuant to an effective registration statement under the
Securities Act.
     (h) The Company shall cause the Indenture to be qualified under the Trust
Indenture Act in a the manner prescribed by the Trust Indenture Act and shall
enter into any necessary supplemental indentures in connection therewith.
     (i) The Company shall enter into such customary agreements and take such
other reasonable and lawful actions in connection therewith (including those
reasonably requested by the Majority Holders) in order to expedite or facilitate
disposition of such Registrable Securities.
     4. Holders’ Obligations.
     (a) In addition to the other limitations and requirements described herein,
each Holder agrees, by acquisition of the Registrable Securities, that no Holder
shall be entitled to sell any of such Registrable Securities pursuant to the
Shelf Registration Statement or to receive a Prospectus relating thereto, unless
such Holder has furnished the Company with a completed Notice and Questionnaire
as required pursuant to Section 2(c) hereof (including the information required
to be included in such Notice and Questionnaire) and the information set forth
in the next sentence. Each Notice Holder agrees to notify the Company as
promptly as practicable of any inaccuracy or change in information previously
furnished by such Notice Holder to the Company or of the occurrence of any event
in either case as a result of which any Prospectus relating to such registration
contains or would contain an untrue statement of a material fact regarding such
Notice Holder or such Notice Holder’s intended method of disposition of such
Registrable Securities or omits to state any material fact regarding such Notice
Holder or such Notice Holder’s intended method of disposition of such
Registrable Securities necessary to make the statements therein, in light of
circumstances in which they were made, not misleading, and promptly to furnish
to the Company (i) any additional information required to correct and update any
previously furnished information or required so that such Prospectus shall not
contain, with respect to such Notice Holder or the disposition of such
Registrable Securities, an untrue statement of a material fact or omit to state
a material fact necessary to make the statements therein, in light of the
circumstances in which they were made, not misleading and (ii) any other
information regarding such Notice Holder and the distribution of such
Registrable Securities as may be required to be disclosed in the Shelf
Registration Statement under applicable law or pursuant to Commission comments.
Each Holder further agrees not to sell any Registrable Securities pursuant to
the Shelf Registration Statement without delivering, causing to be delivered,
or, if permitted by applicable law, making available, a Prospectus to the
purchaser thereof and, following termination of the Effective Period, to notify
the Company, within ten (10) Business Days of a request by the Company, of the
amount of Registrable Securities sold pursuant to the Shelf Registration
Statement and, in the absence of a response, the Company may assume that all of
the Holder’s Registrable Securities were so sold in compliance with applicable
law and this Agreement unless and until the Company is notified otherwise.

-16-



--------------------------------------------------------------------------------



 



     (b) Any sale of any Registrable Securities by any Holder shall constitute a
representation and warranty by such Holder that the information relating to such
Holder and its plan of distribution is as set forth in the Prospectus delivered
by such Holder in connection with such disposition, that such Prospectus does
not as of the time of such sale contain any untrue statement of a material fact
relating to or provided by such Holder or its plan of distribution and that such
Prospectus does not as of the time of such sale omit to state any material fact
relating to or provided by such Holder or its plan of distribution necessary to
make the statements in such Prospectus, in the light of the circumstances under
which they were made, not misleading. Each Holder further agrees that such
Holder will not make any offer relating to the Registrable Securities that would
constitute an “issuer free writing prospectus” (as defined in Rule 433) or that
would otherwise constitute a “free writing prospectus” (as defined in Rule 405)
required to be filed by the Company with the Commission or retained by the
Company under Rule 433 of the Securities Act, unless it has obtained the prior
written consent of the Company.
     (c) The Holders shall not offer Registrable Securities under the Shelf
Registration Statement in an underwritten offering without the Company’s prior
written consent. Any underwritten offering agreed to by the Company shall be on
terms and conditions agreed to by the Company in connection with such offering.
The Company shall not be required to undertake more than three underwritten
offerings pursuant to this Agreement.
     5. Registration Expenses.
     The Company agrees to bear and to pay or cause to be paid promptly after
request being made therefor all fees and expenses incident to the Company’s
performance of or compliance with this Agreement, including, but not limited to,
(a) all Commission and any FINRA registration and filing fees and expenses,
(b) all fees and expenses in connection with the qualification of the Securities
for offering and sale under the state securities and blue sky laws referred to
in Section 3(a)(v) hereof, including reasonable fees and disbursements of one
counsel for the placement agent or underwriters, if any, in connection with such
qualifications, (c) all expenses relating to the preparation, printing,
distribution and reproduction of the Shelf Registration Statement, the related
Prospectus, each amendment or supplement to each of the foregoing, the
certificates representing the Securities and all other documents relating
hereto, (d) fees and expenses of the Trustee under the Indenture, any escrow
agent or custodian, and of the registrar and transfer agent for the Shares,
(e) in connection with an underwritten offering, fees, disbursements and
expenses of counsel and the registered independent public accounting firm of the
Company (including the expenses of any opinions or “cold comfort” letters
required by or incident to such performance and compliance) and (f) reasonable
fees, disbursements and expenses of one counsel for all Holders retained in
connection with the Shelf Registration Statement, as selected by the Company
(unless reasonably objected to by the Majority Holders, in which case the
Majority Holders shall select such counsel for the Holders) (“Special Counsel”),
and fees, expenses and disbursements of any other Persons, including special
experts, retained by the Company in connection with such registration
(collectively, the “Registration Expenses”). To the extent that any reasonable
and proper Registration Expenses are incurred, assumed or paid by any Holder or
any underwriter or placement agent therefor, the Company shall reimburse such
Person for the full amount of the Registration Expenses so incurred,

-17-



--------------------------------------------------------------------------------



 



assumed or paid promptly after receipt of a documented request therefor.
Notwithstanding the foregoing, the Holders of the Registrable Securities being
registered shall pay all underwriting discounts and commissions and placement
agent fees and commissions attributable to the sale of such Registrable
Securities and the fees and disbursements of any counsel or other advisors or
experts retained by such Holders (severally or jointly), other than the Special
Counsel and experts specifically referred to above.
     6. Indemnification.
     (a) The Company shall indemnify and hold harmless each Notice Holder
(including, without limitation, each Initial Purchaser), its Affiliates, their
respective officers, directors, employees, representatives and agents, and each
Person, if any, who controls such Notice Holder within the meaning of the
Securities Act or the Exchange Act (collectively referred to for purposes of
this Section 6 and Section 7 as an “Indemnified Holder”) from and against any
loss, claim, damage or liability, joint or several, or any action in respect
thereof (including, without limitation, any loss, claim, damage, liability or
action relating to purchases and sales of Registrable Securities), to which that
Indemnified Holder may become subject, whether commenced or threatened, under
the Securities Act, the Exchange Act, any other federal or state statutory law
or regulation, at common law or otherwise, insofar as such loss, claim, damage,
liability or action arises out of, or is based upon, (i) any untrue statement or
alleged untrue statement of a material fact contained in any such Shelf
Registration Statement or any Prospectus forming part thereof, or (ii) the
omission or alleged omission to state therein a material fact required to be
stated therein or necessary in order to make the statements therein (in the case
of any Prospectus, in the light of the circumstances under which they were made)
not misleading, and shall reimburse each Indemnified Holder promptly upon demand
for any legal or other expenses reasonably incurred by that Indemnified Holder
in connection with investigating or defending or preparing to defend against or
appearing as a third party witness in connection with any such loss, claim,
damage, liability or action as such expenses are incurred; provided, however,
that the Company shall not be liable in any such case to the extent that any
such loss, claim, damage, liability or action arises out of, or is based upon,
an untrue statement or alleged untrue statement in or omission or alleged
omission from any of such documents in reliance upon and in conformity with any
information provided by such Indemnified Holder in writing to the Company
expressly for use therein including its Notice and Questionnaire. This indemnity
agreement shall be in addition to any liability that the Company may otherwise
have.
     (b) Each Notice Holder (including, without limitation, each Initial
Purchaser) shall indemnify and hold harmless the Company, its Affiliates, their
respective officers, directors, employees, representatives and agents, and each
Person, if any, who controls the Company within the meaning of the Securities
Act or the Exchange Act (collectively referred to for purposes of this Section
6(b) and Section 7 as the Company), from and against any loss, claim, damage or
liability, joint or several, or any action in respect thereof, to which the
Company may become subject, whether commenced or threatened, under the
Securities Act, the Exchange Act, any other federal or state statutory law or
regulation, at common law or otherwise, insofar as such loss, claim, damage,
liability or

-18-



--------------------------------------------------------------------------------



 



action arises out of, or is based upon, (i) any untrue statement or alleged
untrue statement of a material fact contained in any such Shelf Registration
Statement or any Prospectus forming part thereof, or (ii) the omission or
alleged omission to state therein a material fact required to be stated therein
or necessary in order to make the statements therein (in the case of any
Prospectus, in the light of the circumstances under which they were made) not
misleading, but in each case only to the extent that the untrue statement or
alleged untrue statement or omission or alleged omission was made in reliance
upon and in conformity with any information furnished to the Company in writing
by such Notice Holder expressly for use therein including its Notice and
Questionnaire, and shall reimburse the Company for any legal or other expenses
reasonably incurred by the Company in connection with investigating or defending
or preparing to defend against or appearing as a third party witness in
connection with any such loss, claim, damage, liability or action as such
expenses are incurred; provided, however, that no such Notice Holder shall be
liable for any indemnity claims hereunder in excess of the amount of net
proceeds received by such Notice Holder from the sale of Registrable Securities
pursuant to such Shelf Registration Statement. This indemnity agreement will be
in addition to any liability which any such Notice Holder may otherwise have.
     (c) Promptly after receipt by an indemnified party under this Section 6 of
notice of any claim or the commencement of any action, the indemnified party
shall, if a claim in respect thereof is to be made against the indemnifying
party pursuant to Section 6(a) or 6(b), notify the indemnifying party in writing
of the claim or the commencement of that action; provided, however, that the
failure to notify the indemnifying party shall not relieve it from any liability
that it may have under this Section 6 except to the extent that it has been
materially prejudiced (through the forfeiture of substantive rights or defenses)
by such failure; and provided, further, that the failure to notify the
indemnifying party shall not relieve it from any liability that it may have to
an indemnified party otherwise than under this Section 6. If any such claim or
action shall be brought against an indemnified party, and it shall notify the
indemnifying party thereof, the indemnifying party shall be entitled to
participate therein and, to the extent that it wishes, jointly with any other
similarly notified indemnifying party, to assume the defense thereof with
counsel reasonably satisfactory to the indemnified party. After notice from the
indemnifying party to the indemnified party of its election to assume the
defense of such claim or action, the indemnifying party shall not be liable to
the indemnified party under this Section 6 for any legal or other expenses
subsequently incurred by the indemnified party in connection with the defense
thereof other than the reasonable costs of investigation; provided, however,
that an indemnified party shall have the right to employ its own counsel in any
such action, but the fees, expenses and other charges of such counsel for the
indemnified party will be at the expense of such indemnified party unless
(1) the employment of counsel by the indemnified party has been authorized in
writing by the indemnifying party, (2) the indemnified party has reasonably
concluded (based upon advice of counsel to the indemnified party) that there may
be legal defenses available to it or other indemnified parties that are
different from or in addition to those available to the indemnifying party,
(3) a conflict or potential conflict exists (based upon advice of counsel to the
indemnified party) between the indemnified party and the indemnifying party (in
which case the indemnifying party will

-19-



--------------------------------------------------------------------------------



 



not have the right to direct the defense of such action on behalf of the
indemnified party) or (4) the indemnifying party has not in fact employed
counsel reasonably satisfactory to the indemnified party to assume the defense
of such action within a reasonable time after receiving notice of the
commencement of the action, in each of which cases the reasonable fees,
disbursements and other charges of counsel will be at the expense of the
indemnifying party or parties. It is understood that the indemnifying party or
parties shall not, in connection with any proceeding or related proceedings in
the same jurisdiction, be liable for the reasonable fees, disbursements and
other charges of more than one separate firm of attorneys (in addition to any
local counsel) at any one time for all such indemnified party or parties. Each
indemnified party, as a condition of the indemnity agreements contained in
Sections 6(a) and 6(b), shall use its reasonable efforts to cooperate with the
indemnifying party in the defense of any such action or claim. No indemnifying
party shall be liable for any settlement of any such action effected without its
written consent (which consent shall not be unreasonably withheld), but if
settled with its written consent or if there be a final judgment for the
plaintiff in any such action, the indemnifying party agrees to indemnify and
hold harmless any indemnified party from and against any loss or liability by
reason of such settlement or judgment. Notwithstanding the foregoing sentence,
if at any time an indemnified party shall have requested an indemnifying party
to reimburse the indemnified party for fees and expenses or counsel as
contemplated by this section, the indemnifying party agrees that it shall be
liable for any settlement of any proceeding effected without its written consent
if (i) such settlement is entered into more than 45 days after receipt by such
indemnifying party of a request in writing setting forth proposed settlement
terms from the indemnified party and (ii) such indemnifying party shall not have
reimbursed the indemnified party in accordance with the aforesaid request prior
to the date of such settlement. No indemnifying party shall, without the prior
written consent of the indemnified party (which consent shall not be
unreasonably withheld), effect any settlement of any pending or threatened
proceeding in respect of which any indemnified party is or could have been a
party and indemnity could have been sought hereunder by such indemnified party,
unless such settlement (i) includes an unconditional release of such indemnified
party from all liability on claims that are the subject matter of such
proceeding and (ii) does not include a statement or admission of fault,
culpability or a failure to act, by or on behalf of the indemnified party.
     (d) The provisions of this Section 6 and Section 7 shall remain in full
force and effect, regardless of any investigation made by or on behalf of any
Notice Holder, the Company, or any of the indemnified Persons referred to in
this Section 6 and Section 7, and shall survive the sale by a Notice Holder of
Registrable Securities covered by the Shelf Registration Statement.
     7. Contribution.
     If the indemnification provided for in Section 6 is unavailable or
insufficient to hold harmless an indemnified party under Section 6(a) or 6(b),
then each indemnifying party shall, in lieu of indemnifying such indemnified
party, contribute to the amount paid or payable by such indemnified party as a
result of such loss, claim, damage or liability, or action in respect thereof,

-20-



--------------------------------------------------------------------------------



 



(i) in such proportion as shall be appropriate to reflect the relative benefits
received by the Company from the offering and sale of the Notes, on the one
hand, and a Holder with respect to the sale by such Holder of Registrable
Securities, on the other, or (ii) if the allocation provided by clause (i) above
is not permitted by applicable law, in such proportion as is appropriate to
reflect not only the relative benefits referred to in clause (i) above but also
the relative fault of the Company on the one hand and such Holder on the other
with respect to the statements or omissions that resulted in such loss, claim,
damage or liability, or action in respect thereof, as well as any other relevant
equitable considerations. The relative benefits received by the Company on the
one hand and a Holder on the other with respect to such offering and such sale
shall be deemed to be in the same proportion as the total net proceeds from the
offering of the Notes (before deducting expenses) received by or on behalf of
the Company, on the one hand, and the total net proceeds (before deducting
expenses) received by such Holder upon a resale of the Registrable Securities,
on the other, bear to the total gross proceeds from the sale of all Registrable
Securities pursuant to the Shelf Registration Statement in the offering of the
Registrable Securities from which the contribution claim arises. The relative
fault shall be determined by reference to, among other things, whether the
untrue or alleged untrue statement of a material fact or the omission or alleged
omission to state a material fact relates to the Company or information supplied
by the Company on the one hand or to any information contained in the relevant
Notice and Questionnaire supplied by such Holder on the other, the intent of the
parties and their relative knowledge, access to information and opportunity to
correct or prevent such untrue statement or omission. The Notice Holders’
respective obligations to contribute pursuant to this Section 7 are several in
proportion to the respective number of Registrable Securities they have sold
pursuant to the Shelf Registration Statement and not joint. The parties hereto
agree that it would not be just and equitable if contributions pursuant to this
Section 7 were to be determined by pro rata allocation or by any other method of
allocation that does not take into account the equitable considerations referred
to herein. The amount paid or payable by an indemnified party as a result of the
loss, claim, damage or liability, or action in respect thereof, referred to
above in this Section 7 shall be deemed to include, for purposes of this
Section 7, any legal or other expenses reasonably incurred by such indemnified
party in connection with investigating or defending or preparing to defend any
such action or claim. Notwithstanding the provisions of this Section 7, an
indemnifying party that is a Holder shall not be required to contribute any
amount in excess of the amount by which the total price at which the Registrable
Securities sold by such indemnifying party to any purchaser exceeds the amount
of any damages which such indemnifying party has otherwise paid or become liable
to pay by reason of any untrue or alleged untrue statement or omission or
alleged omission. No Person guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any Person who was not guilty of such fraudulent
misrepresentation.
     8. Information Requirements.
     The Company covenants that, if at any time before the end of the Effective
Period the Company is not subject to the reporting requirements of the Exchange
Act, it will cooperate with any Holder and take such further customary action as
any Holder may reasonably request in writing (including, without limitation,
making such representations as any such Holder may reasonably request), all to
the extent required from time to time to enable such Holder to sell

-21-



--------------------------------------------------------------------------------



 



Registrable Securities without registration under the Securities Act within the
limitation of the exemptions provided by Rule 144 and Rule 144A under the
Securities Act and customarily taken in connection with sales pursuant to such
exemptions. Upon the written request of any Holder, the Company shall deliver to
such Holder a written statement as to whether it has complied with such filing
requirements, unless such a statement has been included in the Company’s most
recent report filed pursuant to Section 13 or Section 15(d) of Exchange Act.
Notwithstanding the foregoing, nothing in this Section 8 shall be deemed to
require the Company to register any of its securities under any section of the
Exchange Act.
     9. Miscellaneous.
          (a) Amendments and Waivers. The provisions of this Agreement may not
be amended, modified or supplemented, and waivers or consents to departures from
the provisions hereof may not be given, unless the Company has obtained the
written consent of the Majority Holders. Notwithstanding the foregoing, a waiver
or consent to depart from the provisions hereof with respect to a matter that
relates exclusively to the rights of Holders whose Registrable Securities are
being sold pursuant to the Shelf Registration Statement and that does not
directly or indirectly affect the rights of other Holders may be given by
Holders of a majority in aggregate amount of the Registrable Securities being
sold by such Holders pursuant to the Shelf Registration Statement; provided that
such aggregate amount, with respect to such Registrable Securities that are
Notes will be based on the aggregate principal amount of such Notes that are
Registrable Securities, and with respect to such Registrable Securities that are
Shares, will be based on the average of the Last Reported Sale Prices of the
Company’s Common Stock for each of five consecutive trading days ending on a
date chosen by the Company in a reasonable manner to effect the intent of this
Agreement multiplied by the number of such Registrable Securities that are
Shares. Notwithstanding the foregoing sentence, (i) this Agreement may be
amended by written agreement signed by the Company and the Initial Purchasers,
without the consent of the Holders, to cure any ambiguity or to correct or
supplement any provision contained herein that may be defective or inconsistent
with any other provision contained herein, or to make such other provisions in
regard to matters or questions arising under this Agreement that shall not
adversely affect the interests of the Holders. Each Holder at the time of any
such amendment, modification, supplement, waiver or consent or thereafter shall
be bound by any such amendment, modification, supplement, waiver or consent
effected pursuant to this Section 9(a), whether or not any notice, writing or
marking indicating such amendment, modification, supplement, waiver or consent
appears on the Registrable Securities or is delivered to such Holder.
          (b) Notices. All notices and other communications provided for or
permitted hereunder shall be made in writing by hand-delivery, first-class mail,
telecopier or air courier guaranteeing next-day delivery:
     (1) If to the Company, initially at the address set forth in the Indenture;
     (2) If to the Initial Purchasers, initially at c/o J.P. Morgan Securities
Inc., 277 Park Avenue, New York, New York 10172 (fax: (212) 622-8358);

-22-



--------------------------------------------------------------------------------



 



Attention: Equity Syndicate Desk and Merrill Lynch & Co., Merrill Lynch, Pierce,
Fenner & Smith Incorporated, 4 World Financial Center, New York, New York 10080
(fax: (212) 449-2785); Attention: Equity Capital Markets; and
     (3) If to a Holder, to the address of such Holder set forth in the register
(described in Section 2.06 of the Indenture), the Notice and Questionnaire or
other records of the Company.
          All such notices and communications shall be deemed to have been duly
given: when delivered by hand, if personally delivered; one (1) Business Day
after being delivered to a next-day air courier; five (5) Business Days after
being deposited in the mail, if being delivered by first-class mail; and when
receipt is acknowledged by the recipient’s telecopier machine, if sent by
telecopier.
          Notwithstanding the foregoing, the notice required pursuant to
Section 3(a)(i) shall be given in the same manner that notices are required to
be delivered to holders of Notes pursuant to the Indenture.
          (c) Successors and Assigns. This Agreement shall be binding upon the
Company and each of its successors and assigns. Any Person who purchases any
Securities from any Initial Purchaser shall be deemed, for purposes of this
Agreement, to be an assignee of such Initial Purchaser. This Agreement shall
inure to the benefit of and be binding upon the successors and assigns of each
of the parties and shall inure to the benefit of and be binding upon each
Holder, provided that nothing herein shall be deemed to permit any assignment,
transfer or other disposition of Registrable Securities in violation of the
terms of the Indenture. If any transferee of any Holder shall acquire
Registrable Securities, in any manner, whether by operation of law or otherwise,
such Registrable Securities shall be held subject to all of the terms of this
Agreement, and by taking and holding such Registrable Securities, such Person
shall be conclusively deemed to have agreed to be bound by and to perform all of
the terms and provisions of this Agreement and such Person shall be entitled to
receive the benefits hereof.
          (d) Counterparts. This Agreement may be executed in any number of
counterparts (which may be delivered in original form or by telecopier) and by
the parties hereto in separate counterparts, each of which when so executed
shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.
          (e) Headings. The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.
          (f) Governing Law. THIS AGREEMENT SHALL BE DEEMED TO BE A CONTRACT
MADE UNDER THE LAWS OF NEW YORK, AND FOR ALL PURPOSES SHALL BE CONSTRUED IN
ACCORDANCE WITH THE LAWS OF NEW YORK (WITHOUT REGARD TO THE CONFLICTS OF LAWS
PROVISIONS THEREOF)..
          (g) Remedies. In the event of a breach by the Company or by any Holder
of any of their respective obligations under this Agreement, each Holder or the
Company, as the case may be, in addition to being entitled to exercise all
rights granted by law, including recovery

-23-



--------------------------------------------------------------------------------



 



of damages (other than the recovery of damages for a breach by the Company of
its obligations under Section 3 hereof for which Additional Interest has been
paid pursuant to Section 2 hereof), will be entitled to specific performance of
its rights under this Agreement. The Company and each Holder agree that monetary
damages would not be adequate compensation for any loss incurred by reason of a
breach by it of any of the provisions of this Agreement and hereby further agree
that, in the event of any action for specific performance in respect of such
breach, it shall waive the defense that a remedy at law would be adequate.
          (h) No Inconsistent Agreements. The Company represents, warrants and
agrees that (i) it has not entered into and shall not on or after the date of
this Agreement enter into any agreement that is inconsistent with the rights
granted to the Holders in this Agreement or otherwise conflicts with the
provisions hereof, (ii) it has not previously entered into any agreement which
remains in effect and does not currently contemplate entering into any agreement
granting any registration rights with respect to any of its debt securities to
any Person other than (a) this Agreement and (b) the Third Amended and Restated
Investor Rights Agreement, dated February 3, 2006, among the Company and the
other parties thereto, as has been or may be amended or supplement from time to
time and (iii) without limiting the generality of the foregoing, without the
written consent of the Majority Holders, it shall not grant to any Person the
right to request the Company to register any securities of the Company under the
Securities Act unless the rights so granted are not in conflict or inconsistent
with the provisions of this Agreement.
          (i) Piggyback on Registrations. The Company may grant registration
rights that would permit any person that is a third party the right to piggyback
on any Shelf Registration Statement, provided that if the managing underwriter,
if any, of any underwritten offering conducted pursuant to Section 4(c) hereof
notifies the Company that the total amount of securities which the Notice
Holders and the holders of such piggyback rights intend to include in any Shelf
Registration Statement is so large as to materially threaten the success of such
offering (including the price at which such securities can be sold), then the
amount, number or kind of securities to be offered for the account of holders of
such piggyback rights will be reduced to the extent necessary to reduce the
total amount of securities to be included in such offering to the amount, number
and kind recommended by the managing underwriter prior to any reduction in the
amount of Registrable Securities to be included in such Shelf Registration
Statement; provided that it would not be a default under the agreements granting
such piggyback rights to make such reduction; provided further that to the
extent it would be such a default under any such agreement to make such
reduction, the Company will use its commercially reasonable efforts to obtain
appropriate waivers.
          (j) Severability. The remedies provided herein are cumulative and not
exclusive of any remedies provided by law. If any term, provision, covenant or
restriction of this Agreement is held by a court of competent jurisdiction to be
invalid, illegal, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions set forth herein shall remain in full force and
effect and shall in no way be affected, impaired or invalidated, and the parties
hereto shall use their commercially reasonable efforts to find and employ an
alternative means to achieve the same or substantially the same result as that
contemplated by such term, provision, covenant or restriction. It is hereby
stipulated and declared to be the

-24-



--------------------------------------------------------------------------------



 



intention of the parties that they would have executed the remaining terms,
provisions, covenants and restrictions without including any term, provision,
covenant or restriction that may be hereafter declared invalid, illegal, void or
unenforceable.
          (k) Survival. The respective indemnities, agreements, representations,
warranties and each other provision set forth in this Agreement or made pursuant
hereto shall remain in full force and effect regardless of any investigation (or
statement as to the results thereof) made by or on behalf of any Holder, any
director, officer or partner of such Holder, any agent or underwriter or any
director, officer or partner thereof, or any controlling Person of any of the
foregoing, and shall survive (x) the delivery and payment for the Notes pursuant
to the Purchase Agreement and (y) the transfer and registration of Registrable
Securities by holders of Registrable Securities.
          (l) Securities Held by the Company, etc. Whenever the consent or
approval of Holders of a specified percentage of Securities is required
hereunder, Securities held by the Company or its Affiliates (other than
subsequent Holders if such subsequent Holders are deemed to be Affiliates solely
by reason of their holdings of such Securities) shall not be counted in
determining whether such consent or approval was given by the Holders of such
required percentage.

-25-



--------------------------------------------------------------------------------



 



          If the foregoing is in accordance with your understanding of our
agreement, kindly sign and return to us a counterpart hereof, whereupon this
instrument will become a binding agreement between the Company and the Initial
Purchasers in accordance with its terms.

            Very truly yours,

THE COMPANY

INSULET CORPORATION
      By:   /s/ R. Anthony Diehl         Name:   R. Anthony Diehl       
Title:   General Counsel and Secretary   

 



--------------------------------------------------------------------------------



 



         

Accepted: June 16, 2008

          By:   J.P. MORGAN SECURITIES INC.             By:   /s/ Jason M. Wood
        Name:   Jason M. Wood        Title:   Managing Director            By:  
MERRILL LYNCH & CO.,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED             By:   /s/ James
Boylan         Name:   James Boylan        Title:   Managing Director       

 